UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT W. JOHNSON,

                                Plaintiff,

                    -against-                                    1:19-CV-8832 (CM)

 SECURE PAWN SHOP; CLERK JOHN                                  ORDER OF DISMISSAL
 DOE; CLERK JOHN DOE; DELL INC.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Robert W. Johnson, of the Bronx, New York, appears pro se and brings this

action under the Court’s federal-question jurisdiction. He sues the Secure Pawn Shop, which he

alleges is located in the Bronx. He also sues two unidentified “John Doe” clerks who may be

employed by the Secure Pawn Shop. He further sues Dell, Inc.

       By order dated November 18, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court

dismisses this action.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. In reviewing the complaint, the Court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But it does not have to accept as

true “[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 678-79.

                                          BACKGROUND

        Plaintiff alleges the following facts: On September 16, 2019, Plaintiff bought a Dell

laptop computer and a battery charger from the Secure Pawn Shop. He paid $170.00, “excluding

taxes,” and he was not given a receipt for his purchase. (ECF 2, p. 2.) The “battery charger . . . is

incompatible with the laptop computer . . . .” (Id.) And the computer “is defective as [its]

software is faulty [and] dangerous as the battery charger is incompatible with [it and] can cause

overheating of products [and] other computer issues.” (Id.)

        Plaintiff seeks a total of $350,000,000 in damages.


                                                   2
                                            DISCUSSION

         The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, if the plaintiff asserts

state-law claims under the Court’s diversity jurisdiction, when the plaintiff and the defendants

are citizens of different States and the amount in controversy exceeds the sum or value of

$75,000. “‘[I]t is common ground that in our federal system of limited jurisdiction any party or

the court sua sponte, at any stage of the proceedings, may raise the question of whether the court

has subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-

CIO v. CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting

Manway Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir.

1983)); see Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

 A.       Federal-question jurisdiction

         To invoke federal-question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006) (internal quotation marks

omitted)). Mere invocation of federal-question jurisdiction, without any facts demonstrating a

federal-law claim, does not create federal-question jurisdiction. See Nowak v. Ironworkers Local


                                                    3
6 Pension Fund, 81 F.3d 1182, 1188-89 (2d Cir. 1996); see also Shapiro v. McManus, 136 S. Ct.

450, 455-56 (2015) (holding that federal-question jurisdiction is lacking where the claims are

“wholly insubstantial and frivolous,” “essentially fictitious,” or “obviously without merit”

(internal quotation marks and citations omitted)).

        Plaintiff invokes the Court’s federal-question jurisdiction. (ECF 2, p. 1.) He asserts “clerk

product liability of sales, failure to warn consumer, failure to provide consumer with receipt,

general negligence, breach of sales [and] contracts, improper labeling, faulty products, dangerous

products, [and] defective products.” (Id.) Those allegations do not suggest any claim arising

under federal law. Plaintiff therefore cannot invoke federal-question jurisdiction.

 B.      Diversity jurisdiction

        Because Plaintiff asserts claims that arise under state law, the Court must determine

whether it has diversity jurisdiction. To assert state-law claims under the Court’s diversity

jurisdiction, a plaintiff must first allege that he and the defendants are citizens of different States.

28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998) (“A case falls

within the federal district court’s ‘original’ diversity ‘jurisdiction’ only if diversity of citizenship

among the parties is complete, i.e., only if there is no plaintiff and no defendant who are citizens

of the same State.”). For diversity purposes, an individual is a citizen of the State where he is

domiciled, which is defined as the place where a person “has his true fixed home . . . and to

which, whenever he is absent, he has the intention of returning.” Palazzo ex rel. Delmage v.

Corio, 232 F.3d 38, 42 (2d Cir. 2000) (internal quotation marks and citation omitted). An

individual “has but one domicile.” Id. A corporation, however, is a citizen “of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” § 1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93




                                                   4
(2010) (a corporation’s principal place of business is its “nerve center,” usually its main

headquarters).

       Plaintiff’s complaint does not allege sufficient facts to suggest that the parties are diverse,

that is, that “there is no plaintiff and no defendant who are citizens of the same State.” Schacht,

524 U.S. at 388. Plaintiff resides in the Bronx, New York, and therefore is presumably a citizen

of New York State. The only address he provides for any of the defendants is the Bronx, New

York, address of the Secure Pawn Shop. Thus, the Secure Pawn Shop is also a citizen of New

York State, the parties are not diverse, and this Court lacks diversity jurisdiction to consider

Plaintiff’s state-law claims. The Court therefore dismisses this action for lack of subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       The Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3). This dismissal is, of course, without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).




                                                  5
       The Clerk of Court is also directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   December 3, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                6
